                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GAMEVICE, INC.,                                  Case No. 18-cv-01942-RS (TSH)
                                   8                    Plaintiff,
                                                                                          DISCOVERY ORDER
                                   9             v.
                                                                                          Re: Dkt. Nos. 102, 104
                                  10     NINTENDO CO., LTD., et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Nintendo moves to compel with respect to interrogatory No. 6 and RFP No. 17. ECF No.
                                  14   102. Nintendo provided excerpts from its RFPs and Gamevice’s responses, ECF Nos. 102-1 &
                                  15   102-2. However, Nintendo did not do the same for the interrogatory, so the Court cannot tell
                                  16   when it was propounded, when Gamevice responded, and what the response was. The Court
                                  17   ORDERS Nintendo to file excerpts from its interrogatories and Gamevice’s responses, including
                                  18   any amended responses, that provide this information for interrogatory No. 6. Nintendo shall file
                                  19   this by noon tomorrow.
                                  20          IT IS SO ORDERED.
                                  21

                                  22   Dated: October 22, 2019
                                  23
                                                                                                  THOMAS S. HIXSON
                                  24                                                              United States Magistrate Judge
                                  25

                                  26
                                  27

                                  28
